In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00205-CV


      SPRINGFIELD EXPLORATION, INC., SPRINGFIELD OIL SERVICES, INC.,
                   AND BENTLEY J. BLUM, APPELLANTS

                                            V.

                   SADDLE RIM ENERGY (TEXAS), LLC, APPELLEE

                          On Appeal from the 286th District Court
                                  Hockley County, Texas
               Trial Court No. 13-09-23,643, Honorable Pat Phelan, Presiding

                                      June 27, 2014

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Through their attorney, Springfield Exploration, Inc., Springfield Oil Services, Inc.,

and Bentley J. Blum have filed a motion to withdraw the appeal.                The motion is

unopposed. Without passing on the merits of the case, we grant the motion pursuant to

Texas Rule of Appellate Procedure 42.1(a) and dismiss the appeal. Having dismissed

the appeal at appellants’ request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.

                                                        Per Curiam